ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                     )
                                                )
Granite Construction Company                    ) ASBCA No. 62437
                                                )
Under Contract No. W912PL-15-C-0027             )

APPEARANCE FOR THE APPELLANT:                      Jordy L. Murray, Esq.
                                                    Counsel

APPEARANCES FOR THE GOVERNMENT:                    Michael P. Goodman, Esq.
                                                    Engineer Chief Trial Attorney
                                                   John F. Bazan, Esq.
                                                   Brian M. Choc, Esq.
                                                    Engineer Trial Attorneys
                                                    U.S. Army Engineer District, Los Angeles

                OPINION BY ADMINISTRATIVE JUDGE THRASHER

       The parties have resolved their dispute and request that the Board enter judgment
in favor of appellant.

       It is the Board’s decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties’ stipulation and agreement, that the appeal is sustained. In the nature of a consent
judgment, the Board makes a monetary award to appellant in the amount of $144,583.90.
This amount is inclusive of Contract Disputes Act interest. No further interest shall be
paid.

       Dated: May 24, 2022



                                                   JOHN J. THRASHER
                                                   Administrative Judge
                                                   Chairman
                                                   Armed Services Board
                                                   of Contract Appeals




(Signatures continued)
 I concur                                         I concur



 RICHARD SHACKLEFORD                              OWEN C. WILSON
 Administrative Judge                             Administrative Judge
 Vice Chairman                                    Vice Chairman
 Armed Services Board                             Armed Services Board
 of Contract Appeals                              of Contract Appeals


      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 62437, Appeal of Granite
Construction Company, rendered in conformance with the Board’s Charter.

      Dated: May 25, 2022




                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals




                                           2